DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-20 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of US Patent 10,348,662 in view of Augustin (US2015/0100647).  Applicant has filed a terminal disclaimer which was approved on 23 June 2020, therefore the rejection of Claims 1-20 on the ground of nonstatutory obviousness-type double patenting is withdrawn.
Allowable Subject Matter
3.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of Agustin (US2015/0100647) discloses, except for the limitations italicized below, a system (abstract) comprising: a processor (“920” in fig. 9; par. [0132], [0134]); a user interface coupled to the processor, the user interface comprising an input device and a display screen (“910” and “915” in fig. 9; par. [0132], [0135]); a sensor component coupled to the processor, the sensor component for determining motion information associated with the system (implicit in fig. 10); and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (“930” and “940” in fig. 9; par. [0132], [0134], [0136]) comprising: retrieving sensor information from the sensor component, the sensor information including motion information from the location sensor; retrieving, from the memory, avatar information associated with a user of the system, wherein avatar information includes one or more images resembling the user (“1435” in fig. 14; “personal character icon 1435 may represent how the user of the first rich media application engine 107 appears as a character in the first rich media message 1410” and “the personal character icon 1435 may provide a subject for any actions that are attributed to the user” in par. [0153]; “One or more of the personal character icon 1445 (sic) and the background image 1455 may have been provided by a rich media creation engine that is associated with the second rich media application engine 112” in par. [0154]);
generating a customized graphic based on the sensor information and the user's avatar information, (the one or more rich media elements (customized graphics) comprise a background image and a personal character icon image provided by the rich media creation engine 345 based on one or more contextual tags linking the text and identified visual features; fig. 1, 2, 14, 15; par. [0038], [0067], [0112], [0144], [0153], [0154]) wherein generating the customized graphic includes: selecting at least a portion of one or more images resembling the user based on the motion information to generate a modified image, and incorporating the modified image into the customized graphic; and presenting the customized graphic within an electronic message via the display screen of the user interface (fig. 2, 14; par. [0068], [0153]).  Kulkarni (US2015/0052462) teaches generating the customized graphic includes receiving information identifying a mood of the user via the input device of the user interface and generating the customized graphic based on the identified mood of the user (abstract; fig. 1, 4; par. [0037], [0038]) and Hayes (US2017/0364484) teaches detecting a facial expression of the user of the system using sensor information (camera(s) 214 in fig. 2), and generating the customized graphic includes identifying a mood of the user based on the detected facial expression and generating the customized graphic based on the identified mood of the user (abstract; par. [0033], [0050], [0062], [0081], [0088], [0089] wherein the customized graphic includes at least a portion of one or more images associated with the user (“For example, a user may have an image that the user wants to be used in alterations when the user is happy. This image can be a happy photo of (the) user” in par. [0088]).  However, the prior art on record does not teach the italicized limitations as required by independent claim 1 and corresponding limitations of independent claims 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667